Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 1 of 8 Pageid#: 605




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division


  In Re Subpoena to Twitter, Inc.              )       Misc. Case No. 3:20-mc-00003-GEC
                                               )
                                               )
  TREVOR FITZGIBBON                            )
                                               )
         Plaintiff,                            )
                                               )
  v.                                           )       Action currently pending in the
                                               )       U.S. District Court, E.D. Va.
                                               )       (Case 3:19-cv-477-REP)
  JESSELYN A. RADACK                           )
                                               )
         Defendant.                            )
                                               )


              STATEMENT OF ADDITIONAL EVIDENCE
         Plaintiff, Trevor Fitzgibbon, by counsel, pursuant to Local Civil Rule 11(c)(1),

  respectfully submits this Statement of Additional Evidence in opposition to the motion to

  quash filed by Twitter, Inc. (“Twitter”). [ECF No. 1].

         1.      On April 9, 2019, Jesselyn Radack (“Radack”) signed a contract – a

  settlement agreement. A true copy of the contract is attached as Exhibit “A”.

         2.      In paragraphs 4(a)-(c) of the settlement agreement, Radack promised that

  she would not tweet, retweet, reply, like or otherwise post anything on Twitter that

  mentions Fitzgibbon or that is of and concerning Fitzgibbon. Radack further promised

  that she would not publish or communicate – electronically, orally, or in writing – to any

  third party (excluding family members) any disparaging comments or words about

  Fitzgibbon.




                                              1
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 2 of 8 Pageid#: 606




              3.   Fitzgibbon has taken screenshots of tweets, retweets, replies, and likes that

  evidence multiple public breaches of the settlement agreement by Radack.

              4.   Fitzgibbon is not concerned about the public violations because he has

  preserved that evidence for trial.

              5.   What is deeply troubling and what concerns Fitzgibbon is the extent to

  which Radack is using Twitter to defame Fitzgibbon behind the scenes, privately, in

  direct messages with third parties.

              6.   Twitter has possession of these direct messages (DMs). If there were no

  DMs, Twitter would have said so. Instead, Twitter is trying to hide probative evidence

  that is relevant to show Radack’s breach of contract, ongoing defamation and conspiracy.

              7.   Apart from the fact that Twitter admits the DMs exist, Fitzgibbon has been

  contacted by a whistleblower, who has provided direct and irrefutable evidence of

  Radack’s private breaches and defamation.

              8.   But for whistleblowers and the right to conduct discovery afforded to

  litigants by the Federal Rules of Civil Procedure, Fitzgibbon would never know the full

  extent of Radack’s wrongdoing. But for whistleblowers and Rules 34 and 45, Radack,

  who represents that she has “cog fog” and does not remember who she communicates

  with, 1 would never have to account.
       0F0F




              9.   On February 17, 2020, Fitzgibbon received copies of private DMs that

  Radack delivered to a whistleblower in Florida on June 8, 2019.




              1
                Radack’s “cog fog” claim provides all the more reason to seek and obtain
  discovery from third parties like Twitter, who, unlike Radack, should have no reason to
  conceal DMs and no interest in the outcome of the dispute between Fitzgibbon and
  Radack.

                                                 2
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 3 of 8 Pageid#: 607




         10.    Radack trolls Twitter for tweets about Fitzgibbon. On June 8, 2019, she

  saw the following tweet by the whistleblower: 2 1F1F




         11.    Radack initiated contact with the whistleblower:




         12.    The whistleblower replied:




         2
                 The identity of the whistleblower is redacted to protect him from
  retaliation by Radack and her agents. Fitzgibbon will share the identity of the
  whistleblower with the Court in camera or subject to the terms of a stipulated protective
  order.

                                              3
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 4 of 8 Pageid#: 608




        13.   Radack then published to the whistleblower the following private, direct

  message:




                                          4
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 5 of 8 Pageid#: 609




        14.   This is the tip of the iceberg.




                                                5
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 6 of 8 Pageid#: 610




          15.          Radack’s private, direct messages – messages that she has hidden from the

  Court and Fitzgibbon – are highly relevant and obviously discoverable.

          16.          The identities of the persons with whom Radack is in private

  communication about Fitzgibbon, including @DevinCow, @AdamParkhomenko,

  @RVAwonk,             @sparrowmedia,      @foxfire…,    @RayJoha2,      @UpTheCypherPunx,

  @jimmysllama and @Kaidinn, are certainly discoverable.

          17.          The non-content records and information will facilitate discovery and the

  search for the truth.

          18.          Twitter’s motion to quash is nothing more than an effort to assist Radack

  in hiding the truth about her breaches of the settlement agreement, her defamation and

  conspiracy. 3 2F2F




          19.          The language used by Radack in her private messages mirrors the

  language used by her confederates in public tweets. For instance, Radack’s DM to the

  whistleblower employs the words “YEARS of stalking”. The same criminal accusations

  and disparaging message appears in Raymond Johansen’s public tweets, proving

  Fitzgibbon’s claim that Radack is orchestrating the smear campaign, e.g.:




          3
                 In mid-January, Twitter suspended the whistleblower’s account for
  unspecified “violations of our rules”. As a result of the suspension, the whistleblower is
  unable to access his DMs, which have disappeared. Fortunately, the whistleblower took a
  screenshot of his DMs with Radack in June 2019. Whether Twitter’s censorship of the
  whistleblower is part of a deliberate effort to prevent discovery of Radack’s private
  messaging about Fitzgibbon leaves to be seen.

                                                   6
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 7 of 8 Pageid#: 611




                     CONCLUSION AND REQUEST FOR RELIEF

         Trevor Fitzgibbon has concrete proof that Jesselyn Radack is using Twitter’s

  direct message (DM) application to breach the settlement agreement and to commit

  defamation. Although Radack has “cog fog”, Twitter does not. Twitter acknowledges

  the existence of DMs between Radack and the user or users of the accounts at issue in

  Fitzgibbon’s subpoena. These DMs – like Radack’s DMs with the whistleblower – are

  fully discoverable. There is no basis in law to conceal this material evidence, especially

  given Fitzgibbon’s willingness to enter into a protective order.

         For the reasons stated above and in his memorandum in opposition to Twitter’s

  motion to quash, Trevor Fitzgibbon respectfully requests the Court to deny Twitter’s

  motion and order immediate production of the non-content records and information.



  DATED:         February 18, 2020




                                               7
Case 3:20-mc-00003-GEC Document 11 Filed 02/18/20 Page 8 of 8 Pageid#: 612




                                TREVOR FITZGIBBON



                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for Trevor Fitzgibbon




                              CERTIFICATE OF SERVICE

         I hereby certify that on February 18, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Twitter and all interested parties receiving notices via CM/ECF.




                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for Trevor Fitzgibbon




                                               8
